DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/918255. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1-7 have been amended. 
Claims 10-12 are new. 
Claims 1-12 are pending in the application and have been examined on the merits discussed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2007/0225993); in view of Toyota (JP 2006-301723).


 (B) a transportation request processing device having: a data transmitter-receiver unit that communicates with the external network; ([0106] The communication devices may comprise, as desired, one-way (receivers or transmitters) and/or two-way (transceiver) communication devices. The communication device may be a telephone configured to be hard-wired to, or detachable from, a public or private telephone network. Otherwise, the telephone may be a short range wireless phone such as a cordless telephone or a long range wireless phone such as a cellular telephone or satellite phone. Other examples of communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such)
a memory; and a processor coupled to the memory, and configured to: ([0106] …communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such as a PALM PILOT with infrared linkage and the like, an email transmitting device such as a BLACKBERRY and the like, and any other Internet-linked device [0105] In order to communicate with the authorized beneficiaries, the authorized beneficiaries may be provided with a communication device for communicating with the operators of the transport service at a communications base 407 (FIG. 4) that may be co-located at a predetermined location 301 that stores the vehicle 401 or a base 407 that is alternatively at a separate location remote from the vehicle [0161] …the communications base 407 including a variety of wireless broadcast capabilities, long-distance two-way communications capabilities, any of the communication devices mentioned above
receive, using the transmitter-receiver unit, a transportation request to transport a target person or a target object from a starting point to a destination by the vehicle …and to deliver the target person or the target object to a recipient at the destination, ([0055] So configured, the subscriber or corresponding authorized beneficiaries (defined below) of such consideration-based private civil security subscriptions will have predictable access to transport service upon the occurrence (or threat) of a catastrophic event. In this manner, one or more vehicles are sent to pick-up locations to collect the authorized beneficiaries according to schedules communicated to the authorized beneficiaries. The nature, kind, and number of vehicles can vary with the needs of the situation presented by the civilly-catastrophic event. The pick-up locations and routes therebetween may be carefully identified to maximize the safety of the authorized beneficiaries both for their travel to the pick-up locations and while traveling in or on the vehicle. The final destinations of the vehicle may be any one that is applicable in a given application setting including destinations chosen by the authorized beneficiaries. [0072] If desired, a plurality of differentiated subscription opportunities can be offered. This plurality of differentiated subscription opportunities can correspond, for example, to providing access to differing transportation modalities, transport accommodations, pick-up locations, destinations, speed of service, and so forth. As but one very simple illustration in this regard, such subscription opportunities can differ from one another at least with respect to cost. This, in turn, provides subscriber choice with respect to selecting a particular subscription that best meets their specific needs and/or budget limitations. [0081] Providing arrangements 102 to determine the pick-up locations comprises certain main steps. These include but are not limited to identifying 201 the pick-up locations, determining 202 a destination or destinations, and determining 203 the route to be taken)
the transportation request being received from a terminal of an orderer, ([0106] … communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such as a PALM PILOT with infrared linkage and the like, an email transmitting device such as a BLACKBERRY and the like, and any other Internet-linked device. [0081] Providing arrangements 102 to determine the pick-up locations comprises certain main steps. These include but are not limited to identifying 201 the pick-up locations, determining 202 a destination or destinations, and determining 203 the route to be taken)
divide a task corresponding to the transportation request into a … driving task of causing the vehicle to travel …, and a safety check task of checking a periphery of the vehicle that has arrived at the destination …([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0150] In many cases it will be desirable to use at least two vehicles (401 and 402 on FIG. 4) although many more may be appropriate in some settings. When providing a plurality of vehicles, their transport modalities may be the same or may differ as desired. [0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit. So configured, this escort vehicle can be intended to perform such tasks as scouting candidate paths ahead of the first vehicle 401, following the first vehicle 401, or other security/protection related tasks)
delivering the target person or the target object to the recipient at the destination, and ([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0094] …the destination 306 is a location for reuniting authorized beneficiaries of a related group of authorized beneficiaries (such as a family, co-workers for a given business, members of a congregation, and so forth)).
using the transmitter-receiver unit, transmit information of the … driving task to a first terminal of a first contractor selected to undertake the … driving task, and transmit information of the safety check task to a second terminal of a second contractor selected to undertake the safety check task, wherein the first contractor is a different contractor from the second contractor; ([0095] …the routes may still be determined or adjusted before (the occurrence of), during, or after the civilly-catastrophic event. In one example, the drivers of the vehicles may be told the pick-up locations, destinations, and conditions but may be permitted to use their own professional judgment, training, experience, and instinct to determine the final route to the pick-up locations. This may be accomplished with the help of professional reconnaissance and surveillance staff and procedures as mentioned previously. By other approaches, the best route based on the latest information is provided to the drivers, and the drivers are then expected to strictly adhere to the route unless special circumstances (unforeseen road blockages, bad weather that prevents air travel, and so forth) warrant any deviation. It will also be understood that deviations and changes to the route may occur while the vehicle is traveling to the pick-up locations. [0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit. [0106] The communication devices may comprise, as desired, one-way (receivers or transmitters) and/or two-way (transceiver) communication devices. The communication device may be a telephone configured to be hard-wired to, or detachable from, a public or private telephone network. Otherwise, the telephone may be a short range wireless phone such as a cordless telephone or a long range wireless phone such as a cellular telephone or satellite phone. Other examples of communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such [0107] The vehicle 401 may also be equipped with any of the communication devices mentioned above. This provides for direct communication between the authorized beneficiaries and the vehicle and/or communication between the vehicle and the base 407. Thus, in one example, the base 407 can transmit new route or pick-up location changes to the vehicle).
Although Moore does not explicitly disclose a safety check task of checking a periphery of the vehicle that has arrived at the destination and delivering the target person or the target object to the recipient at the destination. Moore does disclose a safety check task of checking a periphery of the vehicle that has arrived at the destination ([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0150] In many cases it will be desirable to use at least two vehicles (401 and 402 on FIG. 4) although many more may be appropriate in some settings. When providing a plurality of vehicles, their transport modalities may be the same or may differ as desired. [0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit. So configured, this escort vehicle can be intended to perform such tasks as scouting candidate paths ahead of the first vehicle 401, following the first vehicle 401, or other security/protection related tasks). Moore also discloses delivering the target person or the target object to the recipient at the destination ([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0094] …the destination 306 is a location for reuniting authorized beneficiaries of a related group of authorized beneficiaries (such as a family, co-workers for a given business, members of a congregation, and so forth)). Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the teachings of Moore regarding a safety check task assignment and the teachings related to delivering a vehicle with the motivation of permitting security personnel to assist with the delivery completion. Further, one of ordinary skill in the art would have recognized that applying the modification to the teachings of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for personnel completing a safety task to assist with delivery.

Although not explicitly taught by Moore, Toyota teaches: (A) a vehicle having a communication interface configured to communicate with an external network, and a drive control electronic control unit configured to enable remote driving of the vehicle by controlling actuators of the vehicle in response to remote driving commands received via the external network from a remote driver; ([0010] The remote control system 1 is a system including a remote operation center 20 and automobiles 10a, 10b, 10c. Although not explicitly shown in FIG. 1, the remote control system 1 may include a proxy station. The remote operation center 20 is configured to be able to send and receive data to and from each of the automobiles 10a, 10b, and 10c via the network 30. [0011] The automobiles 10a, 10b, and 10c include not shown components such as an image pickup unit, a sound acquisition unit, an operation unit, and a transmission / reception unit as functional components in addition to the configuration as a normal automobile. The transmission / reception unit is a communication interface for performing information communication with the remote operation center 20 via the network 30. The imaging unit is a portion that acquires an image of the surroundings of the automobiles 10a, 10b, and 10c. The acquired image is transmitted as image data from the transmission / reception unit to the remote operation center 20. The voice acquisition unit is a portion that acquires voice around the automobiles 10a, 10b, and 10c. The acquired voice is transmitted as voice data from the transmission / reception unit to the remote operation center 20. Based on the video data and audio data, the remote operation center 20 enables the operator to remotely control the automobiles 10a, 10b, and 10c. The operation unit is a part that controls each of the automobiles 10a, 10b, and 10c based on the operation information transmitted from the remote operation center 20).
… a vehicle traveling by remote driving… the remote driving task… ([0002] … a service center accepts an application of a service, and a service center remotely controls a mobile unit based on the application content. [0024] … in a case where any one of the operators A to C and D becomes inoperable after the operator D has switched to the operator D, the steering switching unit 207 outputs the call information to the operator calling unit 208. Further, the steering switching unit 207 may output the calling information to the operator calling unit 208 together with outputting a switching instruction to the operator D to the transmitting / receiving unit 201. This is because when the operator D becomes a steering state, since no waiting operator is available, it is more safe to call in advance… [0025] The operator calling unit 208 is a unit which calls an operator other than the operators A to D based on the calling information output from the steering switching unit 207. More specifically, the operator call unit 208 transmits call information to a predetermined destination device and calls the operator).
(C) the first terminal of the first contractor who operates as the remote driver, the first terminal having a remote driving operation unit configured to receive remote driving operations of the remote driver who remotely drives the vehicle and transmit the remote driving commands to the vehicle via the external network ([0009] The remote control system according to the embodiment of the present invention will be described with reference to FIG. FIG. 1 is a diagram showing a configuration of a remote control system 1. The remote control system 1 is a system capable of providing a service in which an operator (operator) operates an automobile 10a, 10b, 10c (moving body) on behalf of the user as necessary and moves the automobile to a predetermined destination. is there. [0010] The remote control system 1 is a system including a remote operation center 20 and automobiles 10a, 10b, 10c. Although not explicitly shown in FIG. 1, the remote control system 1 may include a proxy station. The remote operation center 20 is configured to be able to send and receive data to and from each of the automobiles 10a, 10b, and 10c via the network 30. [0011] …Based on the video data and audio data, the remote operation center 20 enables the operator to remotely control the automobiles 10a, 10b, and 10c. The operation unit is a part that controls each of the automobiles 10a, 10b, and 10c based on the operation information transmitted from the remote operation center 20. [0013] The remote operation center 20 is physically configured as a computer system including a communication interface with the network 30. The remote operation center 20 has the transmission / reception unit 201, the display units 202a, 202b, 202c, 202d, the remote control units 203a, 203b, 203c, 203d, and the state acquisition units 204a, 204b, 204c, as functional components. [0014][0015]).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Toyota with the motivation of remotely controlling a vehicle when a driver is not able to (Toyota [0002][0003][0004]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Toyota to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a vehicle to be remotely driven.
	
As per claims 4 and 7, these claims recite limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2007/0225993); in view of Toyota (JP 2006-301723); in view of Haque (US 10304027).

As per claim 2, Moore teaches: … the second contractor who will undertake the safety check task … the first contractor ([0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit).

Although not explicitly taught by Moore, Haque teaches: set a reward for the first contractor and a reward for the second contractor such that the reward for [the second contractor] is higher than the reward for the first contractor; and (Col 3 ln 60-62 contact drivers to alert them to the trip, and manage driver payment and reimbursement Col 9 ln 60-Col 10 ln 6 independent contractors or other by-the-trip drivers may be paid based on the details of the trip. Such payment can be structured as a flat fee for a particular trip, a per-mile rate or an hourly rate. One of skill in the art will appreciate that other payment structures or combinations of payment structures can also be offered…. bids for a driver can also be suggested based on the particular driver's history of accepted and rejected bids or other factors (e.g., an applicable minimum wage).
transmit, using the transmitter-receiver unit, the set rewards to the first terminal and to the second terminal (Col 11 ln 60-67 Driver interface 600 may be implemented, in some embodiments, on the smartphone of a driver, and allows the driver to manage all aspects of individual trips as well as accepting bids for new trips, and submitting bills for completed trips. In some embodiments, driver interface 600 allows for real-time, two-way communication between drivers and trip requestors, by either by voice, video, messaging, or other communications channel. As described above driver interface 600 can notify the driver of received bids for trips).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Haque with the motivation of assign and provide payment to contractors completing a task (Haque Col 9 ln 60-Col 10 ln 6). Further, one of ordinary skill in the art would have recognized that applying the teachings of Haque to the system of Moore would have yielded 

As per claims 5 and 8, these claims recite limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

	
Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2007/0225993); in view of Toyota (JP 2006-301723); in view of Ammoura (US 2020/0202646).

As per claim 3, although not explicitly taught by Moore, Ammoura teaches: divide the remote driving task into a plurality of tasks in a case in which a required time for the remote driving task is equal to or longer than a predetermined time, or in a case in which a travel distance of the remote driving task is equal to or longer than a predetermined distance ([0093] The orchestration service 104 can maintain a driver log analysis process. To be sure, each jurisdiction in which the driver is operating the vehicle 102 may have a unique set of laws pertaining to commercial vehicle driving limits. That is, the driving of commercial vehicles may be governed by laws that control how long a driver can operate a vehicle before being mandated to stop and rest. Each jurisdiction may be subject to unique drive time limitations. For example, a first state may have drive time limitations mandating six hours of drive time, whereas a first state may have drive time limitations mandating eight hours of drive time. In some instances, another state may allow ten hours of drive time as long as there are one or more break periods during the ten hours. Due to these variances, the driver may be required to stop driving to comply with the drive time limitations. In some instances, a fleet operator or service may maintain a unique set of company specific drive time limitations that may be more stringent than those of a particular jurisdiction. For example, the fleet operator may set forth that the drive time limitations only allow a driver to drive for four hours before stopping for at least one hour).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Ammoura with the motivation of abiding by regulations related to dive time (Ammoura [0093]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Ammoura to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for tasks to be broken down.

As per claims 6 and 9, these claims recite limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2007/0225993); in view of Toyota (JP 2006-301723); in view of US 2018/0081374 (Nimchuk).

As per claim 10, Moore teaches: wherein the processor is further configured to, using the transmitter-receiver unit: transmit the … driving task and the safety check task to a plurality of terminals of a plurality of different contractors ([0107] The vehicle 401 may also be equipped with any of the communication devices mentioned above. This provides for direct communication between the authorized beneficiaries and the vehicle and/or communication between the vehicle and the base 407. Thus, in one example, the base 407 can transmit new route or pick-up location changes to the vehicle [0108] By one approach, a number of applications may require automatic transmissions. Thus, a number of the communication devices may be configured to transmit and/or receive data, signals, or messages automatically as is known. Optionally, other devices for automatically transmitting and/or receiving signals or data such as known transponders or transceivers may be used as location transmitters for indicating the location of authorized beneficiaries, vehicles [0105] …The communication device may also be provided so that authorized beneficiaries can communicate with other parties designated by the acceptor of the subscriptions, family, friends, authorities, or the like or to receive news and critical information about the civilly catastrophic event and governmentally issued evacuation instructions or information as to safe pick-up locations, rally points, and/or destinations. [0106] The communication devices may comprise, as desired, one-way (receivers or transmitters) and/or two-way (transceiver) communication devices. The communication device may be a telephone configured to be hard-wired to, or detachable from, a public or private telephone network. Otherwise, the telephone may be a short range wireless phone such as a cordless telephone or a long range wireless phone such as a cellular telephone or satellite phone. Other examples of communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such as a PALM PILOT with infrared linkage and the like, an email transmitting device such as a BLACKBERRY and the like, and any other Internet-linked device [0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit).
 By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit [0055] …one or more vehicles are sent to pick-up locations to collect the authorized beneficiaries according to schedules communicated to the authorized beneficiaries. [0106] The communication devices may comprise, as desired, one-way (receivers or transmitters) and/or two-way (transceiver) communication devices. The communication device may be a telephone configured to be hard-wired to, or detachable from, a public or private telephone network. Otherwise, the telephone may be a short range wireless phone such as a cordless telephone or a long range wireless phone such as a cellular telephone or satellite phone. Other examples of communication devices include a computer with a modem such as a portable computer, a personal digital assistant (PDA) or handheld computer such as a PALM PILOT with infrared linkage and the like, an email transmitting device such as a BLACKBERRY and the like, and any other Internet-linked device).

Although not explicitly taught by Moore, Toyota teaches: …transmit the remote driving task ([0014] The display unit 202a, the remote operation unit 203a, and the state acquisition unit 204a are arranged in the operator A's operation area. Similarly, the display unit 202b, the remote operation unit 203b, and the state acquisition unit 204b are displayed in the operator B's operation area, and the display unit 202c, the remote operation unit 203c, and the state acquisition unit 204c are displayed in the operator C's operation area. The unit 202d, the remote operation unit 203d, and the state acquisition unit 204d are arranged in the operator D's operation area, respectively. In the present embodiment, as an initial state, it is assumed that the operator A is operating the automobile 10a, the operator B is operating the automobile 10b, and the operator C is operating the automobile 10c. Subsequently, each component will be described. [0032] … when the substitute operator D is absent, the call is made to another operator, so that even if a problem occurs, it can be accurately dealt with).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Toyota with the motivation of remotely controlling a vehicle when a driver is not able to (Toyota [0002][0003][0004]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Toyota to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a vehicle to be remotely driven.

Although not explicitly taught by Moore, Nimchuk teaches: -6-Application No. 16/918,255 receive responses indicating selections from the first terminal of the [first contractor] and the second terminal for the [second contractor] ([0009] … Drivers using this system may be given the ability to manipulate portions of dispatched trip plans [0011] …The system also includes a module on a device, operable by the driver, receiving the trip plan and displaying a graphical user interface (GUI) including a set of data associated with the received trip plan. [0026] In contrast, the system and its tools provided by the inventors provide the driver with the opportunity to contribute to the definition of their trip plan while at the same time providing an optimized trip plan for the driver to start with and modify (or accept). Viable alternatives to the optimized trip plan stops are provided to the driver (e.g., via their in-vehicle telematics devices or handheld/portable devices such as a cellphone, a tablet, a PDA, a laptop/notebook computer, or the like)… driver may be allowed to provide user input to replace optimized stops with alternative stops (selected by the system as alternatives or manually entered by the driver in some cases) and/or otherwise manipulate stops or route paths both before accepting a new trip plan from the system (e.g., the central server or dispatch computing system) and during execution of the trip plan [0045] …At 207, the method 200 includes selecting a driver for performing the trip, and their ID/name are used to retrieve (e.g., from a carrier/fleet database) driver-specific data or inputs for use in generating a trip plan. [0060] … Prior to accepting the initial optimized trip plan, the driver may choose to manipulate the trip plan within their configured allowances. Additionally, during trip execution, the driver may choose at any time to manipulate the trip plan within their configured allowances).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Moore with the aforementioned teachings of Nimchuk with the motivation of planning tris based on driver input (Nimchuk [0006]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Nimchuk to the system of Moore would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for drivers to send responses to tasks.

As per claims 11 and 12, these claims recite limitations substantially similar to those addressed by the rejection of claim 10, above; therefore, the same rejection applies.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the art of record does not disclose the claimed features.
Examiner respectfully disagrees. Moore discloses receiving information of a recipient that receives the transported person/object at the destination ([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0094] …the destination 306 is a location for reuniting authorized beneficiaries of a related group of authorized beneficiaries (such as a family, co-workers for a given business, members of a congregation, and so forth)). Moore also discloses a pick up location received from a subscriber ([0098] …The authorized beneficiary could then be provided with an opportunity to pre-select which pick-up location will be their primary stop [0112] … a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are).
Although Moore does not explicitly disclose a safety check task of checking a periphery of the vehicle that has arrived at the destination and delivering the target person or the target object to the recipient at the destination. Moore does disclose a safety check task of checking a periphery of the vehicle that has arrived at the destination ([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0150] In many cases it will be desirable to use at least two vehicles (401 and 402 on FIG. 4) although many more may be appropriate in some settings. When providing a plurality of vehicles, their transport modalities may be the same or may differ as desired. [0151] By one approach, if desired, providing 102 arrangements for at least transport service includes arranging 210 for a secondary transport. In other words, a first vehicle 401 may be a primary transport and can comprise a passenger vehicle that is intended to transport a particular group of passengers while a second (and/or more) vehicle or secondary transport 402 comprises a security or escort vehicle that is intended to accompany the first vehicle 401 when the first vehicle 401 makes its assigned transit. So configured, this escort vehicle can be intended to perform such tasks as scouting candidate paths ahead of the first vehicle 401, following the first vehicle 401, or other security/protection related tasks). Moore also discloses delivering the target person or the target object to the recipient at the destination ([0112] …delivery services for private or public parties. By this approach, for example, such a vehicle can be delivering civil security provisions to authorized beneficiaries who wish to remain where they are while also picking up authorized beneficiaries who wish to vacate the area. [0134] …delivery of transport service personnel, their equipment, and/or other transport-related material)… [0094] …the destination 306 is a location for reuniting authorized beneficiaries of a related group of authorized beneficiaries (such as a family, co-workers for a given business, members of a congregation, and so forth)). Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the teachings of Moore regarding a safety check task assignment and the teachings related to delivering a vehicle with the motivation of permitting security personnel to assist with the delivery completion. Further, one of ordinary skill in the art would have recognized that applying the modification to the teachings of Moore would have yielded predictable results and doing so would have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0197007 – discloses a system for assigning remove vehicle driving tasks to users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683